Citation Nr: 1701082	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  14-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis, status post strain (claimed as secondary to leg conditions).
 
2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION


The Veteran served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2011 and January 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2011 rating decision granted service connection for PTSD with a rating of 10 effective September 30, 2010.  The January 2014 rating decision denied service connection for lumbar spine arthritis, status post strain.

In April 2015 the Veteran testified at a Decision Review Officer hearing. 

In a rating decision dated in November 2012, the RO increased the rating for the Veteran's service-connected PTSD to 30 percent effective September 30, 2010; and in a rating decision dated in August 2015, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, and granted entitlement to TDIU, again effective September 30, 2010.  


FINDING OF FACT

Prior to promulgation of a decision by the Board, in correspondence dated in December 2016 the Veteran withdrew his pending appeals. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for lumbar spine arthritis, status post strain, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for an initial disability rating higher than 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence dated in December 2016, the Veteran stated that he was satisfied with VA's actions and stated that he was withdrawing his claims on appeal.  There consequently remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the pending appeals for service connection for a back disorder or a higher PTSD rating and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to service connection for lumbar spine arthritis, status post strain is dismissed.

The appeal of the issue of entitlement to an initial disability rating higher than 50 percent for PTSD is dismissed.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


